Title: To Alexander Hamilton from Nicholas Romayne, 9 April 1792
From: Romayne, Nicholas
To: Hamilton, Alexander



Dear Sir,
New York. April 9th. 1792

Mr. Dodge who officiated sometime in the Custom-house Department in this City, I am informed was deranged on account of some neglect of Duty. Circumstances I am told have been so much in his favour that the penalty incurred has not been exacted—with the particulars of which I presumed you are acquainted.
He has served in the Armies of the United States during the late war, and his engagements there prevented him from acquiring a trade or profession—he has a large family—his numerous connections in this place are soliciting his being replaced & I am sensible if it be otherwise not against the good of the public service, they will gratefully acknowledge any kindness you may please to extend towards [him] as well as myself.
I have the honour to be   Your Obt. Servt.
Nics. Romayne
The Honble. Alexander Hamilton Esqr
